Citation Nr: 9913684	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-19 498	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for a right shoulder 
disorder.

3. Entitlement to service connection for a left wrist 
disorder.

4. Entitlement to service connection for a left knee 
disorder.

5. Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1995 to January 
1998.  This appeal arises from a June 1998 rating action 
which denied service connection for migraine headaches, right 
shoulder, left wrist, and left knee disorders, and bilateral 
pes planus.

In a statement of April 1999, the veteran's representative 
claimed, on the veteran's behalf, an increased rating for 
gastroesophageal reflux disease with an esophageal ulcer.  
This issue has not been adjudicated by the RO and is not 
properly before the Board of Veterans Appeals (Board) for 
appellate consideration at this time, and is thus referred to 
the RO for appropriate action.


REMAND

By letters of 12 April 1999, the RO notified the veteran and 
his representative that this appeal was being transferred to 
the Board for a decision, and that if he wanted a personal 
hearing, he had to submit his hearing request within 90 days 
of the date of the letter, or by the date the Board issued a 
decision in this case, whichever came first.  By letter which 
was received at the RO on 15 April 1999, the veteran's 
representative notified the RO that the veteran wanted a 
hearing before a hearing officer at the RO.  The RO notified 
the Board of the hearing request in May 1999.  As the veteran 
has timely requested a hearing, and the Board has not issued 
a decision on the merits in this case, this case is thus 
REMANDED to the RO for the following action:

1. The RO should schedule, at the first 
convenient opportunity, a hearing for 
the veteran and any witnesses before a 
hearing officer at the RO.

2. Thereafter, the RO should determine 
whether the veteran's claims may now 
be granted.

If the veteran's claims have not been granted, he and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1999) 
(hereinafter, the "Court") for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


